NUMBER 13-10-00050-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

LUCIANO HERNANDEZ, JR.,						 Appellant,

v.


PANKAJKUMAR G. SHAH, M. D.
A/K/A PANKAJ G. SHAH, M. D. AND
SHAH EYE CENTER, P. A.,						           Appellee.


On appeal from the County Court at Law No. 6 
of Hidalgo County, Texas.
 

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Benavides and Vela 
Memorandum Opinion Per Curiam



Appellant, Luciano Hernandez, Jr., attempted to perfect an appeal from a judgment
entered by the County Court at Law No. 6 of Hidalgo County, Texas, in cause number CL-05-1749-F.  Judgment in this cause was signed on September 30, 2009.  A motion for new
trial was filed on October 30, 2009.  Pursuant to Texas Rule of Appellate Procedure 26.1,
appellants notice of appeal was due on December 29, 2009, but was not filed until January
6, 2010.   
A motion for extension of time is necessarily implied when an appellant, acting in
good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the
fifteen-day grace period provided by rule 26.3 for filing a motion for extension of time.  See
Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the predecessor to
Rule 26).  However, appellant must provide a reasonable explanation for the late filing: it
is not enough to simply file a notice of appeal.  Id.; Woodard v. Higgins, 140 S.W.3d 462,
462 (Tex. App.Amarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567 (Tex. App.Waco
2002, no pet.).
On February 9, 2010, the Clerk of this Court notified appellant of this defect so that
steps could be taken to correct the defect, if it could be done.  Appellant was advised that,
if the defect was not corrected within ten days from the date of receipt of this Courts letter,
the appeal would be dismissed.  To date, no response has been received from appellant
providing a reasonable explanation for the late filing of the notice of appeal.
The Court, having examined and fully considered the documents on file, appellants
failure to timely perfect his appeal, and appellants failure to respond to this Courts notice,
is of the opinion that the appeal should be dismissed for want of jurisdiction. Accordingly,
the appeal is hereby DISMISSED FOR WANT OF JURISDICTION.  See Tex. R. App. P.
42.3(a)(c).

PER CURIAM
Delivered and filed the 8th
day of April, 2010.